37 So. 3d 980 (2010)
James E. FERGUSON, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Severn Trent Environmental Services, Appellees.
No. 1D10-2475.
District Court of Appeal of Florida, First District.
June 25, 2010.
James E. Ferguson, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
DISMISSED. See Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st DCA 1998) (appeal dismissed without prejudice to appellant's right to petition the agency to vacate and re-enter the final order).
WEBSTER, WETHERELL, and MARSTILLER, JJ., concur.